Title: From George Washington to David Forman, 7 September 1781
From: Washington, George
To: Forman, David


                  Dear Sir,
                     
                     Head Quarters, Head of Elk Sept. 7th 1781
                  
                  I have rec’d yours of the 6th Instant.  I feel myself not only personally, but with respect to my country so much indebted to you for your exertions on all occasions, that I cannot refrain from expressing my obligations on the subject.
                  Be assured Sir it shall alway’s be retained in grateful remembrance; and every oppertunity embraced to convince you of my esteem and friendship.
                  It is with particular pleasure, I inform you that the Count De Grasse with 28 Sail of the line arrived in the Cheasapeak on the 26th ult. and occupied the intermediate space between Cape Henry and the middle grounds which effectually secures the passage of the Bay; and places them in the most perfect situation of defence.
                  The Count immediately landed 3000 men with orders to join the Marquis De Lafayette so as effectually to prevent the retreat of Lord Cornwallis to the Carolina’s, which I flatter myself by the position the Marquis has taken will convince His Lordship of the impropriety of moveing.  I am marching with all possible dispatch with the light infantry of the american Troops and the French army commanded by the Count De Rochambeau with an intention of making steady and obstinate advance towards the reduction of his Lordships force which at present occupies the Towns of york and Gloster in Virginia situated on the south and North margin of york River fortifying with increased industry.
                  The fleet previous to their arrival, fortunately fell in with & captur’d a packett from Charles Town bound to Europe, in consequence of which Lord Rawdon became a prisoner who was on board returning to England.
                  I have not yet heard what is become of the British fleet commanded by admiral Hood, the last account was that they were seen on Monday last at 4 oClock P.M. a little to the Southward of Cape Henlopen standing north.  Should any thing of an interesting Nature come to your knowledge, I wish to receive the earliest account of it and by your returning expresses, I will forward the news of the Day & the success of our movements.  I am Dr Sir with every Sentiment of Esteem yours &a
                  
                     Go: Washington
                  
               